Citation Nr: 1757848	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected left foot disability.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of left foot strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).  A transcript of the hearing is associated with the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran was most recently afforded a VA examination to assess the severity of his service-connected left foot disability in September 2010.  This examiner stated that determining the extent of motion loss during flares required resort to speculation as the Veteran was not experiencing a flare at the time of examination, which does not comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board notes that the Veteran underwent a July 2017 VA examination to evaluate a claimed condition of bilateral pes planus.  While this VA examiner stated the Veteran did not report flare-ups of the left foot, private physician, Dr. N.K., completed a July 2017 disability benefits questionnaire indicating the Veteran has functional loss of the left foot during flare-ups or when the foot is used repeatedly.  Thus, this case must be returned as inadequate for rating purposes.

Regarding his low back condition, the Veteran was afforded a September 2010 VA examination to determine the nature and etiology of his claimed low back condition.  During the examination, the Veteran reported constant, severe low back pain that he attributed to overcompensating for his service-connected left foot disability.  Similarly, at his June 2017 hearing, the Veteran testified that his left foot condition causes him to put more weight on his right side and that this uneven gait puts a strain on his back.

The examiner opined that it would be speculative to determine whether the Veteran's left foot was the cause of his current low back condition because there is no evidence of an in-service lumbar injury; the Veteran has a diagnosis of epidural lipomatosis that may be the cause of his back pain; and there is no objective data to support a more definitive diagnosis.

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The September 2010 examination is inadequate, as it did not adequately address the Veteran's lay testimony regarding symptoms of low back pain and strain caused by shifting weight to the right side of his body while walking.  Therefore, a new examination is necessary in order to further adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected left foot disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.  Afford the Veteran appropriate VA examination to assess the nature and etiology of his claimed low back condition.

The examiner is asked to determine whether it is at least as likely as not (50% of greater probability) that any disability associated with the Veteran's low back is proximately due to, or the result of his service-connected left foot disability.  If not proximately due to or the result of his left foot disability, the examiner is asked to determine whether it is at least as likely as not (50 % or greater probability) that any disability associated with the low back is aggravated beyond the natural progress of the condition by his service-connected left foot disability.

The examiner should pay special attention to the Veteran's lay statements, provided at the June 2017 hearing, indicating that the Veteran overcompensates for his left foot disability by placing more weight on his right side while walking.  The examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's belief that his claimed low back condition is related to his service-connected left foot disability and gait abnormality.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Thereafter, the remanded issues should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

